ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
General Dynamics C4 Systems                 )              ASBCA No. 60193
                                            )
Under Contract No. W15P7T-07-D-N201         )

APPEARANCE FOR THE APPELLANT:                              Raymond Fioravanti, Esq.
                                                            Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                            E. Michael Chiaparas, Esq.
                                                            DCMA Chief Trial Attorney
                                                           Srikanti Schaffner, Esq.
                                                            Trial Attorney
                                                            Defense Contract Management Agency
                                                            Carson, CA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 January 2016                                     ./?
                                                      /:;~~
                                                    /~/
                                                ;:2'.'./     ///
                                                                       .
                                                    MARKN. STE
                                                    Administrative Judge
                                                    Acting Chairman
                                                    Armed Services Board
                                                    of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60193, Appeal of General Dynamics
C4 Systems, rendered in conformance with the Board's Charter.

      Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals